 

Exhibit 10.1 
 
EXECUTION
 
SIXTH AMENDMENT TO AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
 
SIXTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
June 28, 2013 (this “Amendment No. 6”), is by and among Wells Fargo Bank,
National Association, a national banking association, in its capacity as
administrative and collateral agent for the Lenders (as hereinafter defined)
pursuant to the Loan Agreement defined below (in such capacity, “Administrative
and Collateral Agent”), BlueLinx Corporation, a Georgia corporation
(“BlueLinx”), BlueLinx Services Inc., a Georgia corporation (“BSI”), and
BlueLinx Florida LP, a Florida limited partnership (“BFLP”, and together with
BlueLinx and BSI, each individually a “Borrower” and collectively, “Borrowers”),
BlueLinx Florida Holding No. 1 Inc., a Georgia corporation (“BFH1”) and BlueLinx
Florida Holding No. 2 Inc., a Georgia corporation (“BFH2”, and together with
BFH1, each individually a “Guarantor” and collectively, “Guarantors”).
 
W I T N E S S E T H :
 
WHEREAS, Administrative and Collateral Agent, the parties to the Loan Agreement
as lenders (collectively, “Lenders”), Borrowers and Guarantors have entered into
financing arrangements pursuant to which Lenders (or Administrative and
Collateral Agent on behalf of Lenders) have made and may make loans and advances
and provide other financial accommodations to Borrowers as set forth in the
Amended and Restated Loan and Security Agreement, dated August 4, 2006, by and
among Administrative and Collateral Agent, Lenders, Borrowers and Guarantors, as
amended by First Amendment to Amended and Restated Loan and Security Agreement,
dated as of October 22, 2008, Second Amendment to Amended and Restated Loan and
Security Agreement, dated as of July 7, 2010, Third Amendment to Amended and
Restated Loan and Security Agreement, dated as of May 10, 2011, Fourth Amendment
to Amended and Restated Loan and Security Agreement, dated as of August 11, 2011
and Fifth Amendment to Amended and Restated Loan and Security Agreement and
Lender Joinder, dated as of March 29, 2013 (as from time to time further
amended, modified, supplemented, extended, renewed, restated or replaced, the
“Loan Agreement”, and together with all agreements, documents and instruments at
any time executed and/or delivered in connection therewith or related thereto,
as from time to time amended, modified, supplemented, extended, renewed,
restated, or replaced, collectively, the “Financing Agreements”);
 
WHEREAS, Borrowers and Guarantors desire to amend certain provisions of the Loan
Agreement as set forth herein, and Administrative and Collateral Agent and
Lenders are willing to agree to such amendments on the terms and subject to the
conditions set forth herein; and
 
WHEREAS, by this Amendment No. 6, Administrative and Collateral Agent, Lenders,
Borrowers and Guarantors desire and intend to evidence such amendments.
 

 

 

 

 
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1.           Definitions.
 
(a)           Additional Definitions.  As used herein or in the Loan Agreement
or any of the other Financing Agreements, the following terms shall have the
meanings given to them below and the Loan Agreement and the other Financing
Agreements shall be deemed and are hereby amended to include, in addition and
not in limitation, the following definitions:
 
(i)           “Amendment No. 6” shall mean Sixth Amendment to Amended and
Restated Loan and Security Agreement, dated as of June 28, 2013, by and among
Administrative and Collateral Agent, Borrowers and Guarantors, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
 
(ii)          “Amendment No. 6 Effective Date” shall mean June 28, 2013.
 
(b)           Amendments to Definitions.
 
(i)           The definition of “Financial Covenant Compliance Period” is hereby
deleted and the following is substituted in place thereof:
 
“Financial Covenant Compliance Period” shall mean the period commencing on any
date on which Excess Availability has been less than the greater of (A)
$31,775,148 or (B) the amount equal to twelve and one-half (12.5%) percent of
the lesser of (1) the Borrowing Base or (2) the Revolving Loan Limit, and ending
on a subsequent date on which Excess Availability has been equal to or greater
than the greater of (C) $42,366,864 or (D) the amount equal to twelve and
one-half (12.5%) percent of the lesser of (1) the Borrowing Base or (2) the
Revolving Loan Limit, for the sixtieth (60th) consecutive day.”
 
(ii)          The definition of “Reserves” is hereby amended by deleting each
reference to “$40,000,000” contained therein and substituting “$42,366,864”
therefor.
 
(iii)         The definition of “Revolving Loan Threshold Limit” is hereby
amended by deleting the reference to “Four Hundred Twenty-Two Million Five
Hundred Thousand Dollars ($422,500,000)” contained therein and substituting
“Four Hundred Forty-Seven Million Five Hundred Thousand Dollars ($447,500,000)”
therefor.
 
(c)           Interpretation.  For purposes of this Amendment No. 6, all terms
used herein which are not otherwise defined herein, including but not limited
to, those terms used in the recitals hereto, shall have the respective meanings
assigned thereto in the Loan Agreement as amended by this Amendment No. 6.
 

-2-

 

 

 
2.           Collection of Accounts.  Section 6.3(a) of the Loan Agreement is
hereby amended by deleting each reference to “$35,000,000” contained therein and
substituting “$37,071,006” therefor.
 
3.           Revolving Loan Commitments.  Schedule 1.124 to the Loan Agreement
is hereby deleted in its entirety and replaced with the corresponding Schedule
in the form attached hereto as Exhibit A.
 
4.           Representations and Warranties.  Borrowers and Guarantors, jointly
and severally, represent and warrant with and to Administrative and Collateral
Agent and Lenders as follows, which representations and warranties, together
with the representations and warranties in the other Financing Agreements, shall
survive the execution and delivery hereof, and the truth and correctness
thereof, in all material respects, being a continuing condition of the making of
any Loans by Lenders (or Administrative and Collateral Agent on behalf of
Lenders) to Borrowers:
 
(a)           no Default or Event of Default exists or has occurred and is
continuing as of the date of this Amendment No. 6;
 
(b)           this Amendment No. 6 and each other agreement to be executed and
delivered by Borrowers and Guarantors in connection herewith (collectively,
together with this Amendment No. 6, the “Amendment Documents”) has been duly
authorized, executed and delivered by all necessary corporate or limited
partnership action on the part of each Borrower and Guarantor which is a party
hereto and, if necessary, their respective equity holders and is in full force
and effect as of the date hereof, as the case may be, and the agreements and
obligations of each of the Borrowers and Guarantors, as the case may be,
contained herein and therein constitute legal, valid and binding obligations of
each of the Borrowers and Guarantors, enforceable against them in accordance
with their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought;
 
(c)           the execution, delivery and performance of each Amendment Document
(i) are all within each Borrower’s and Guarantor’s corporate or limited
partnership powers, as applicable, and (ii) are not in contravention of law or
the terms of any Borrower’s or Guarantor’s certificate or articles of
incorporation, by laws, or other organizational documentation, or any indenture,
agreement or undertaking to which any Borrower or Guarantor is a party or by
which any Borrower or Guarantor or its property are bound;
 
(d)           the resolutions of the Board of Directors or Managers or the
General Partner of each Borrower and Guarantor, as applicable, delivered to
Administrative and Collateral Agent by such Borrower or Guarantor on the date of
the effectiveness of the Loan Agreement have not been revoked and are in full
force and effect; and
 

-3-

 

 

 
(e)           all of the representations and warranties set forth in the Loan
Agreement and the other Financing Agreements, each as amended hereby, are true
and correct in all material respects on and as of the date hereof, as if made on
the date hereof, except to the extent any such representation or warranty is
made as of a specified date, in which case such representation or warranty shall
have been true and correct in all material respects as of such date.
 
5.           Conditions Precedent. The amendments to the Loan Agreement
contained in this Amendment No. 6 shall only be effective upon the satisfaction
of each of the following conditions precedent in a manner satisfactory to
Administrative and Collateral Agent (the “Amendment No. 6 Effective Date”):
 
(a)           Administrative and Collateral Agent shall have received
counterparts of this Amendment No. 6, duly authorized, executed and delivered by
Borrowers and Guarantors;
 
(b)           Administrative and Collateral Agent shall have received a true and
correct copy of each consent, waiver or approval (if any) to or of this
Amendment No. 6, which Borrowers and Guarantors are required to obtain from any
other Person, and such consent, approval or waiver (if any) shall be in form and
substance reasonably satisfactory to Administrative and Collateral Agent;
 
(c)           all of the representations and warranties set forth in the Loan
Agreement and the other Financing Agreements, each as amended by Amendment No.
6, shall be true and correct in all material respects on and as of the date
hereof, as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such date; and
 
(d)           no Default or Event of Default shall exist or have occurred and be
continuing.
 
(e)           the increase in the Revolving Loan Threshold Limit on the
Amendment No. 6 Effective Date shall not violate any applicable law, regulation
or order or decree of any court or other Governmental Authority and shall not be
enjoined, temporarily, preliminarily or permanently;
 
(f)            there shall have been paid to each Eligible Transferee providing
an additional Commitment in connection with such increase in the Revolving Loan
Threshold Limit all fees due and payable to such Eligible Transferee on or
before the effectiveness of such increase; and
 
(g)           there shall have been paid to Administrative and Collateral Agent,
for the account of the Administrative and Collateral Agent and Lenders (in
accordance with any agreement among them) all fees and expenses (including
reasonable fees and expenses of counsel) due and payable pursuant to any of the
Financing Agreements on or before the effectiveness of such increase.
 

-4-

 

 

 
6.           Effect of Amendment No. 6.  Except as expressly set forth herein,
no other amendments, changes or modifications to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the Amendment No. 6 Effective Date and Borrowers and Guarantors shall not be
entitled to any other or further amendment by virtue of the provisions of this
Amendment No. 6 or with respect to the subject matter of this Amendment No.
6.  To the extent of conflict between the terms of this Amendment No. 6 and the
other Financing Agreements, the terms of this Amendment No. 6 shall
control.  The Loan Agreement and this Amendment No. 6 shall be read and
construed as one agreement.
 
7.           Governing Law.  The validity, interpretation and enforcement of
this Amendment No. 6 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.
 
8.           Binding Effect.  This Amendment No. 6 shall be binding upon and
inure to the benefit of Borrowers, Guarantors, Administrative and Collateral
Agent and Lenders and their respective successors and assigns.
 
9.           Waiver, Modification, Etc.  No provision or term of this Amendment
No. 6 may be modified, altered, waived, discharged or terminated orally, but
only by an instrument in writing executed by the party against whom such
modification, alteration, waiver, discharge or termination is sought to be
enforced.
 
10.         Further Assurances.  Borrowers and Guarantors shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Administrative and Collateral Agent to effectuate the
provisions and purposes set forth in this Amendment No. 6.
 
11.         Entire Agreement.  This Amendment No. 6 represents the entire
agreement and understanding concerning the subject matter hereof among the
parties hereto, and supersedes all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written.
 
12.         Headings.  The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment No. 6.
 
13.         Counterparts.  This Amendment No. 6 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Amendment No. 6 by telefacsimile or a substantially similar
electronic transmission shall have the same force and effect as the delivery of
an original executed counterpart of this Amendment No. 6.  Any party delivering
an executed counterpart of this Amendment No. 6 by telefacsimile or a
substantially similar electronic transmission shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment No. 6.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

-5-

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 6 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.
 

 
BORROWERS
            BLUELINX CORPORATION             By:     /s/ H. Douglas Goforth   
Name: H. Douglas Goforth   Title:   Treasurer and CFO

 

 
BLUELINX FLORIDA LP
            By:  BlueLinx Florida Holding No. 2 Inc.,       its General Partner
            By:     /s/ H. Douglas Goforth    Name: H. Douglas Goforth   Title:
  Treasurer

 

 
BLUELINX SERVICES INC.
            By:     /s/ H. Douglas Goforth    Name: H. Douglas Goforth   Title:
  Treasurer

 

 
GUARANTORS
            BLUELINX FLORIDA HOLDING NO. 1 INC.             By:     /s/ H.
Douglas Goforth    Name: H. Douglas Goforth   Title:   Treasurer

 

  BLUELINX FLORIDA HOLDING NO. 2 INC.             By:     /s/ H. Douglas
Goforth    Name: H. Douglas Goforth   Title:   Treasurer

 
[SIGNATURES CONTINUED ON NEXT PAGE]
 
[Sixth Amendment to Amended and Restated Loan and Security Agreement]
 

 

 

 

 
[SIGNATURES CONTINUED FROM PREVIOUS PAGE]
 

 
ADMINISTRATIVE AND COLLATERAL AGENT
            WELLS FARGO BANK, NATIONAL ASSOCIATION,     as Administrative and
Collateral Agent             By:      /s/ Thomas A. Martin   Name: Thomas A.
Martin   Title:   Vice President

 
[Sixth Amendment to Amended and Restated Loan and Security Agreement]
 



 


 
 

 


 